    

EXHIBIT 10.14


IHS INC.


POLICY ON RECOUPMENT
OF INCENTIVE COMPENSATION
Effective Date: December 1, 2014
The Compensation Committee (the “Committee”) of the Board of Directors of IHS
Inc. (the “Company”) may, in its sole discretion, subject to the terms of this
Policy set forth below and to the extent legally permitted, require the return,
repayment or forfeiture of any annual or long-term incentive compensation
payment or award made or granted to any current or former Executive Officer
during the 3-year period preceding a Triggering Event (as defined below). This
Policy is applicable to awards made or granted only after the Effective Date.
Each of the following constitutes a “Triggering Event”:


1)
restatement of previously reported financial statements due to the material
noncompliance with any financial reporting requirement under the securities laws
(a “Restatement”) is filed by the Company with the Securities and Exchange
Commission (the “SEC”); or

2)
in the absence of a Restatement, prior financial results which formed the basis
for calculation of annual or long-term incentive compensation are corrected or
adjusted; or

3)
an Executive Officer engages in significant Misconduct in the conduct of the
Company’s business, as determined by the Committee, without regard to whether
that Misconduct resulted in a Restatement.





In the case of the Triggering Events described in clauses (1) and (2) above, the
amount to be returned, repaid or forfeited shall be limited to the excess of (i)
the amount of the Executive Officer’s payment or award for the relevant period
which was predicated upon achieving certain financial results that were
subsequently the subject of the Restatement, correction or adjustment, over (ii)
any lower payment or award that would have been made to the Executive Officer
based upon the financial results of the Company contained in the Restatement or
corrected or adjusted financial results. In the case of the Triggering Event
described in clause (3) above, the amount to be returned, repaid or forfeited
shall be such amount as determined by the Committee to be appropriate in the
circumstances.
In addition, the Committee may in its discretion and to the extent legally
permitted, require the return or repayment of any profits realized by such
Executive Officer on the sale of Company securities received pursuant to any
such award granted after the Effective Date and during the 3-year period
preceding the applicable Triggering Event.
For purposes of this Policy, (i) the term “Executive Officer” means those
persons designated by resolution of the Board of Directors of the Company as
officers as defined in Rule 16a-1(f) under the Securities Exchange Act of 1934,
as amended, and (ii) “Misconduct” means fraud, commission of a felony, material
violation of any written agreement with or policies of the Company, or any other
material breach of fiduciary duty injurious to the Company.






--------------------------------------------------------------------------------



The Committee shall make all determinations regarding the application and
operation of this Policy in its sole discretion, and all such determinations
shall be final and binding for purposes of the application of this Policy.
Notwithstanding the foregoing, the Committee may amend or change the terms of
this Policy at any time for any reason, including as required to comply with the
rules of the SEC and the New York Stock Exchange implementing Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act. Further, the exercise
by the Committee of any rights pursuant to this Policy shall be without
prejudice to any other rights that the Company or the Committee may have with
respect to any Executive Officer subject to this Policy.





2